Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 10th, 2022 does not place the application in condition for allowance.
The objection of Claim 20 is withdrawn due to Applicant’s amendment.
The 112(b) rejections of Claims 27 and 29-30 are withdrawn due to Applicant’s amendment
The rejections based over Kim et al. in view of Kang et al. in view of Conklin et al. are maintained.
New grounds for rejection follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 15-16, 18-22, 24-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0003038 A1) in view of Kang et al. (US 2015/0258750 A1) in view of Conklin et al. (US 2014/0198371 A1)

In view of Claim 15, Kim et al. discloses an insulated glass unit (Figure 7-8), the unit comprising:
a frame (Figure 7-8 & Paragraph 0003),
a first glass pane and a second glass pane both secured within the frame, wherein the first glass pane, the second glass pane, and the frame enclose a volume defining an interior insulating space (Figure 8, #301-#302 & Paragraph 0083),
an integrated transparent organic photovoltaic module secured within the interior insulating space (Figure 3, 7-8, #15 & Paragraph 0004), 
wherein the integrated transparent organic photovoltaic module comprises:
an organic semiconductor absorber layer (Figure 3 - Paragraph 0061 & 0092);
a first sheet (Figure 3, #20);
a second sheet (Figure 3, #10); and a plurality of electrically interconnected organic photovoltaic cells deposited onto and touching a substrate comprising the first sheet and sealed between the first sheet and the second sheet (Figure 3, #28 & Paragraph 0061-0062).

Kim et al. does not teach is that the integrated transparent organic photovoltaic module comprises: a first glass sheet comprising a first ultra-thin flexible glass material having a thickness of 200 micrometers or less and a second glass sheet.
	Kang et al. discloses flexible glass sheets that are utilized in solar cells with thickness of 200 micrometers or less (Paragraph 0062) that can provide a barrier layer for thin film photovoltaics such as building integrated photovoltaic applications and provide improved impact protection for PV modules as well as acting as a moisture barrier and blocking undesired UV light (Paragraph 0126).  Kang et al. discloses that the glass sheets may be used as encapsulants for organic solar cells (Paragraph 0115).  Kang et al. discloses that a technique to improve the mechanical reliability of bare flexible glass is to laminate the flexible glass substrate with one or more thin film polymers and depending on the mechanical strength requirements and the expecting bending stresses and direction of the end application, according to the concepts disclosed herein, a flexible glass-polymer laminate substrate can be designed to meet mechanical requirements (Paragraph 0005).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the flexible glass sheet with a thickness of 200 micrometers or less as disclosed by Kang et al. as the first and second glass sheet of Kim et al. insulated glass unit for the advantages of having a barrier layer for thin film photovoltaics such as building integrated photovoltaic applications and provide improved impact protection for PV modules as well as acting as a moisture barrier and blocking undesired UV light and also improving the mechanical reliability of the glass structures.

	Modified Kim et al. does not disclose that the integrated transparent organic photovoltaic module comprises a plurality of electrically interconnected organic photovoltaic cells deposited onto a substrate that are configured to generate electrical current from at least some light outside of the visible light spectrum and to pass at least some visible light.
	Conklin et al. teaches an integrated transparent organic photovoltaic module that comprises a plurality of electrically interconnected organic photovoltaic cells deposited onto a substrate (Paragraph 0012) that are configured to generate electrical current from at least some light outside of the visible light spectrum and to pass at least some visible light and that this configuration advantageously absorbs some or all of the IR spectrum, generating electricity from those photons and preventing solar heating of the building that reduces HVAC costs and increases user comfort on bright, hot days, while simultaneously retaining high VLT values (Paragraph 0008 & 0030).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a integrated transparent organic photovoltaic module is configured to generate electrical current from at least some light outside of the visible light spectrum and to pass at least some visible light as disclosed by Conklin as modified Kim et al. organic photovoltaic cells for the advantages of absorbing some or all of the IR spectrum, generating electricity from those photons and preventing solar heating of the building that reduces HVAC costs and increases user comfort on bright, hot days, while simultaneously retaining high VLT values.

In view of Claims 16 & 28, Kim et al., Kang et al. and Conklin et al. are relied upon for the reasons given above in addressing Claim 15. Kim et al. does not teach is that the integrated transparent organic photovoltaic module comprises: a first second sheet comprising a second ultra-thin flexible glass material with a thickness of 200 micrometers or less


	In view of Claim 18, Kim et al., Kang et al. and Conklin et al. are relied upon for the reasons given above in addressing Claim 15.  Kang et al. discloses that the first flexible sheet comprises a transparent insulating adhesive (Paragraph 0016).

In view of Claim 19, Kim et al., Kang et al. and Conklin et al. are relied upon for the reasons given above in addressing Claim 15.  Kim et al. teaches that the integrated transparent organic photovoltaic 

In view of Claim 20, Kim et al., Kang et al. and Conklin et al. are relied upon for the reasons given above in addressing Claim 15.  Kim et al. teaches that the integrated transparent organic photovoltaic module defines an independent third pane within the interior insulating space separated from both the first glass pane and the second glass pane (See Annotated Kim et al. Figure 8, below).
Annotated Kim et al. Figure 8

    PNG
    media_image1.png
    854
    664
    media_image1.png
    Greyscale




In view of Claims 22 & 30, Kim et al., Kang et al., and Conklin et al. are relied upon for the reasons given above in addressing Claim 15.  Conklin et al. teaches that each of the electrically interconnected organic photovoltaic cells comprise a TCO layer (Paragraph 0030).

In view of Claims 24 & 29, Kim et al., Kang et al., and Conklin et al. are relied upon for the reasons given above in addressing Claim 15.  Kim et al. was relied upon to disclose organic photovoltaic cells that are applied to a first glass sheet while Conklin et al. is relied upon to teach that each of the organic photovoltaic cells of the plurality of electrically interconnected organic photovoltaic cells comprises: a first transparent contact layer comprising a first transparent conducting oxide, a first transparent charge collection layer interfacing with the first transparent contact layer, a second transparent contact layer comprising a second transparent conducting oxide; a second charge collection layer interfacing with the second transparent contact layer and wherein the organic semiconductor active layer is positioned between the first transparent charge collection layer and the second transparent charge collection layer (Figure 2 & Paragraph 0030).

In view of Claim 25, Kim et al., Kang et al. and Conklin et al. are relied upon for the reasons given above in addressing Claim 15.  Kim et al. was relied upon to disclose that the second sheet is disposed over top of the plurality of electrically interconnected organic photovoltaic cells, while Kang et al. teaches that the substituted second glass sheet comprises one or more layered laminating foils (Paragraph 0114).  

	In view of Claim 26, Kim et al., Kang et al. and Conklin et al. are relied upon for the reasons given above in addressing Claim 15. Kang et al. discloses that the first glass sheet and the second glass sheet comprise a laminated flexible glass material (Figure 1).

	In view of Claim 27, Kim et al., Kang et al. and Conklin et al. are relied upon for the reasons given above in addressing Claim 15.  Kim et al. teaches that the transparent organic photovoltaic module comprises a plurality of transparent organic photovoltaic cells coupled by electrical interconnects (Figure 3, #82 & Paragraph 0064).

In view of Claim 32, Kim et al., Kang et al. and Conklin et al. are relied upon for the reasons given above in addressing Claim 15.  Kim et al. teaches the integrated transparent organic photovoltaic module defines an independent third glass pane that divides the interior insulating space into a first insulating space between the integrated transparent organic photovoltaic module and the first glass pane and a second insulating space that is separated from the first insulating space between the integrated transparent organic photovoltaic module and the second glass pane (See Annotated Kim et al. Figure 8, below).
Annotated Kim et al. Figure 8

    PNG
    media_image1.png
    854
    664
    media_image1.png
    Greyscale

Kim et al. does not disclose in this embodiment that the first and second insulating space are independent from each other.
Kim et al. teaches that the lighting apparatus may include a window frame 100 that forms an external frame, a plurality of photoelectric panels 15 fixed to the window frame 100 (Paragraph 0036), wherein the window frame 100 may be formed to define a plurality of window areas W each having a substantially rectangular form (other shapes may also be used), and may fix the photoelectric panels 15 disposed in the window areas W to a wall of the building (not shown), wherein the window frame may as well as the photoelectric panels 15 to the window areas W (Paragraph 0037).  
Kim et al. discloses the window areas are considered to be a periphery that surrounds the organic photovoltaic module (See Annotated Kim et al. Figure 1, below).  Kim et al. further describes that the window frame 100 may be couples to edges of the photoelectric panel 15 and may fix the position of the photoelectric panel 15 by the supporting edges (Figure 2 & Paragraph 0045).
Annotated Kim et al. Figure 1

    PNG
    media_image2.png
    826
    798
    media_image2.png
    Greyscale


Annotated Kim et al. Figure 2

    PNG
    media_image3.png
    537
    800
    media_image3.png
    Greyscale

Kim et al. discloses that it would be apparent to one of ordinary skill in the art that features, characteristics, and/or elements described in connection with a particular embodiment may be used singly or in combination with features, characteristics, and or elements described in connection with other embodiments unless otherwise specifically indicated (Paragraph 0094).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to secured the photoelectric panel at opposite edges as disclosed by Kim et al. (Figure 1-2) such that the integrated transparent organic photovoltaic module defines an independent third glass pane that divides the interior insulating space into a first insulating space between the integrated transparent organic 
Annotated Kim et al. Figure 8

    PNG
    media_image4.png
    903
    576
    media_image4.png
    Greyscale


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0003038 A1) in view of Kang et al. (US 2015/0258750 A1) in view of Conklin et al. (US 2014/0198371 A1) as applied to Claim 15 above, in further view of Avellan et al. (US 2014/0109949 A1).

In view of Claim 17, Kim et al., Kang et al. and Conklin et al. are relied upon for the reasons given above in addressing Claim 15. Kim et al. does not disclose the second sheet comprises a rigid glass sheet.
	Avellan et al. discloses that known carrier substrates include inorganic glass and can depending on the respective layer thickness and the specific material properties be designed as rigid plates or flexible films and due to widely available carrier substrate a simple monolithic integration or large area arrangements of thin film solar cells can be produced cost-effectively (Paragraph 0002).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a rigid glass sheet as the second sheet of Kim et al. because it is a known material that is widely available and use for large area arrangements of thin film solar cells that can be produced cost effectively.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0003038 A1) in view of Kang et al. (US 2015/0258750 A1) in view of Conklin et al. (US 2014/0198371 A1) in further view of Berland et al. (US 2013/0201546 A1).

In view of Claim 32, Kim et al. and Kang et al. are relied upon for the reasons given above in addressing Claim 15.  Kim et al. teaches the integrated transparent organic photovoltaic module defines an independent third glass pane that divides the interior insulating space into a first insulating space 
Annotated Kim et al. Figure 8

    PNG
    media_image1.png
    854
    664
    media_image1.png
    Greyscale

Kim et al. does not disclose in this embodiment that the first and second insulating space are independent from each other.

Annotated Berland et al. Figure 3A

    PNG
    media_image5.png
    772
    702
    media_image5.png
    Greyscale


 Berland et al. teaches that the term U-factor indicates a rate of heat loss of a window assembly, and the lower the U-factor, the greater a window’s resistance to heat flow and the better its insulating 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to ensure the first and second insulating spaces of Kim et al. are kept independent from each other for the advantage of improving the U-factor of the insulated glass unit.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0003038 A1) in view of Kang et al. (US 2015/0258750 A1) in further view of Berland et al. (US 2013/0201546 A1) in view of Conklin et al. (US 2014/0198371 A1) and The Window Dog “Triple Pane Vs Double Pane Windows”.

In view of Claim 32, Kim et al. and Kang et al. are relied upon for the reasons given above in addressing Claim 15.  Kim et al. teaches the integrated transparent organic photovoltaic module defines an independent third glass pane that divides the interior insulating space into a first insulating space between the integrated transparent organic photovoltaic module and the first glass pane and a second insulating space that is separated from the first insulating space between the integrated transparent organic photovoltaic module and the second glass pane (See Annotated Kim et al. Figure 8, below).
Annotated Kim et al. Figure 8

    PNG
    media_image1.png
    854
    664
    media_image1.png
    Greyscale

Kim et al. does not disclose in this embodiment that the first and second insulating space are independent from each other.
Berland et al. teaches an energy collection device (Figure 3A, #308A) that defines an independent third glass pane that divides an interior insulating space into a first insulating space between the integrated transparent organic photovoltaic module and a first glass pane, and a second insulating space that is independent from the first insulating space between the integrated energy 
Annotated Berland et al. Figure 3A

    PNG
    media_image5.png
    772
    702
    media_image5.png
    Greyscale


 Berland et al. teaches that the term U-factor indicates a rate of heat loss of a window assembly, and the lower the U-factor, the greater a window’s resistance to heat flow and the better its insulating properties (Paragraph 0047-0048).  It is the examiner’s position that if the inclusion of inserts increases the U-factor of a window assembly that this results in first and second insulating spaces (See Annotated Berland et al. Figure 3, above).

Berland et al. does not explicitly say that the first and second insulating spaces are independent.
The Window Dog discloses that a triple pane window, one in which the center pane bisects the window assembly such that there are explicitly two first and second independent insulating spaces from one another advantageously have u-factors that are about 20-30% better than a similar double pane window (one that does not have two first and second insulating spaces) and that’s a pretty substantial improvement (Page 2, 3-4th Paragraph).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to ensure the first and second insulating spaces of Kim et al. are kept independent from each other for the advantage of improving the U-factor of the insulated glass unit.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0003038 A1) in view of Kang et al. (US 2015/0258750 A1) in view of Conklin et al. (US 2014/0198371 A1) in further view of Den Boer et al. (US 2012/0317900 A1).

In view of Claim 32, Kim et al. and Kang et al. are relied upon for the reasons given above in addressing Claim 15.  Kim et al. teaches the integrated transparent organic photovoltaic module defines an independent third glass pane that divides the interior insulating space into a first insulating space between the integrated transparent organic photovoltaic module and the first glass pane and a second insulating space that is separated from the first insulating space between the integrated transparent organic photovoltaic module and the second glass pane (See Annotated Kim et al. Figure 8, below).
Annotated Kim et al. Figure 8

    PNG
    media_image1.png
    854
    664
    media_image1.png
    Greyscale

Kim et al. does not disclose in this embodiment that the first and second insulating space are independent from each other.
Den Boer et al. discloses a integrated transparent photovoltaic module that defines an independent third glass pane that divides an interior insulating space into a first insulating space (Figure 13, #50) between an integrated photovoltaic module and a first pane, and a second insulating space that is independent from the first insulating space between the integrated transparent photovoltaic module .


Claims 15-16, 18-22, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0003038 A1) in view of Kang et al. (US 2015/0258750 A1) in view of Conklin et al. (US 2014/0198371 A1) in view of Sun (CN 102587792 A1).  Sun is mapped to the English machine translation provided by the EPO website.

In view of Claim 15, Kim et al. discloses an insulated glass unit (Figure 7-8), the unit comprising:
a frame (Figure 7-8 & Paragraph 0003),
a first glass pane and a second glass pane both secured within the frame, wherein the first glass pane, (Figure 8, #301-#302 & Paragraph 0083),
an integrated transparent organic photovoltaic module secured within the interior insulating space (Figure 3, 7-8, #15 & Paragraph 0004), 
wherein the integrated transparent organic photovoltaic module comprises:
an organic semiconductor absorber layer (Figure 3 - Paragraph 0061 & 0092);
a first sheet (Figure 3, #20);
a second sheet (Figure 3, #10); and a plurality of electrically interconnected organic photovoltaic cells deposited onto and touching a substrate comprising the first sheet and sealed between the first sheet and the second sheet (Figure 3, #28 & Paragraph 0061-0062).

Kim et al. does not teach is that the integrated transparent organic photovoltaic module comprises: a first glass sheet comprising a first ultra-thin flexible glass material having a thickness of 200 micrometers or less and a second glass sheet.
	Kang et al. discloses flexible glass sheets that are utilized in solar cells with thickness of 200 micrometers or less (Paragraph 0062) that can provide a barrier layer for thin film photovoltaics such as building integrated photovoltaic applications and provide improved impact protection for PV modules as well as acting as a moisture barrier and blocking undesired UV light (Paragraph 0126).  Kang et al. discloses that the glass sheets may be used as encapsulants for organic solar cells (Paragraph 0115).  Kang et al. discloses that a technique to improve the mechanical reliability of bare flexible glass is to laminate the flexible glass substrate with one or more thin film polymers and depending on the mechanical strength requirements and the expecting bending stresses and direction of the end application, according to the concepts disclosed herein, a flexible glass-polymer laminate substrate can be designed to meet mechanical requirements (Paragraph 0005).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the flexible glass sheet with a thickness of 200 micrometers or less as disclosed by Kang et al. as the first and second glass sheet of Kim et al. insulated glass unit for the advantages of having a barrier layer for thin film photovoltaics such as building integrated photovoltaic applications and provide improved impact 

	Modified Kim et al. does not disclose that the integrated transparent organic photovoltaic module comprises a plurality of electrically interconnected organic photovoltaic cells deposited onto a substrate that are configured to generate electrical current from at least some light outside of the visible light spectrum and to pass at least some visible light.
	Conklin et al. teaches an integrated transparent organic photovoltaic module that comprises a plurality of electrically interconnected organic photovoltaic cells deposited onto a substrate (Paragraph 0012) that are configured to generate electrical current from at least some light outside of the visible light spectrum and to pass at least some visible light and that this configuration advantageously absorbs some or all of the IR spectrum, generating electricity from those photons and preventing solar heating of the building that reduces HVAC costs and increases user comfort on bright, hot days, while simultaneously retaining high VLT values (Paragraph 0008 & 0030).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a integrated transparent organic photovoltaic module is configured to generate electrical current from at least some light outside of the visible light spectrum and to pass at least some visible light as disclosed by Conklin as modified Kim et al. organic photovoltaic cells for the advantages of absorbing some or all of the IR spectrum, generating electricity from those photons and preventing solar heating of the building that reduces HVAC costs and increases user comfort on bright, hot days, while simultaneously retaining high VLT values.

	Sun discloses an improved a first glass pane and a second glass pane both secured within the frame, wherein the first glass pane, the second glass pane, and the frame enclose a volume defining an th Paragraph).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate that configuration of Sun for the advantages of having a configuration of an insulated glass unit that distributes transparent supports between the glass back sheet and the glass sheet of the solar panel template so as to main a uniform level between the glass back sheet and the glass while also support the solar panel assembly so that they will not deform by internal vacuum under external atmospheric pressure, has a long life, thermal insulation, sound insulation, and strong every savings.  
	The examiner notes that the configuration of Sun results in a very rigidly supported integrated transparent organic photovoltaic module.

In view of Claims 16 & 28, Kim et al., Kang et al., Conklin et al. and Sun are relied upon for the reasons given above in addressing Claim 15. Kim et al. does not teach is that the integrated transparent organic photovoltaic module comprises: a first second sheet comprising a second ultra-thin flexible glass material with a thickness of 200 micrometers or less
	Kang et al. discloses flexible glass sheets that are utilized in solar cells with thickness of 200 micrometers or less (Paragraph 0062) that can provide a barrier layer for thin film photovoltaics such as building integrated photovoltaic applications and provide improved impact protection for PV modules as well as acting as a moisture barrier and blocking undesired UV light (Paragraph 0126).  Kang et al. discloses that the glass sheets may be used as encapsulants for organic solar cells (Paragraph 0115).  

	In view of Claim 18, Kim et al., Kang et al., Conklin et al. and Sun are relied upon for the reasons given above in addressing Claim 15.  Kang et al. discloses that the first flexible sheet comprises a transparent insulating adhesive (Paragraph 0016).

In view of Claim 19, Kim et al., Kang et al., Conklin et al. and Sun are relied upon for the reasons given above in addressing Claim 15.  Kim et al. teaches that the integrated transparent organic photovoltaic module is applied to an inner surface of either the first glass pane or the second glass pane (Paragraph 0060).

In view of Claim 20, Kim et al., Kang et al., Conklin et al. and Sun are relied upon for the reasons given above in addressing Claim 15. Sun teaches that the PV module defines an independent third pane 

In view of Claim 21, Kim et al., Kang et al., Conklin et al. and Sun are relied upon for the reasons given above in addressing Claim 15.  Kim et al. teaches that the integrated transparent organic photovoltaic module is electrically coupled to at least one electronics device external to the frame (Figure 1, #130).

In view of Claims 22 & 30, Kim et al., Kang et al., Conklin et al. and Sun are relied upon for the reasons given above in addressing Claim 15.  Conklin et al. teaches that each of the electrically interconnected organic photovoltaic cells comprise a TCO layer (Paragraph 0030).

In view of Claims 24 & 29, Kim et al., Kang et al., Conklin et al. and Sun are relied upon for the reasons given above in addressing Claim 15.  Kim et al. was relied upon to disclose organic photovoltaic cells that are applied to a first glass sheet while Conklin et al. is relied upon to teach that each of the organic photovoltaic cells of the plurality of electrically interconnected organic photovoltaic cells comprises: a first transparent contact layer comprising a first transparent conducting oxide, a first transparent charge collection layer interfacing with the first transparent contact layer, a second transparent contact layer comprising a second transparent conducting oxide; a second charge collection layer interfacing with the second transparent contact layer and wherein the organic semiconductor active layer is positioned between the first transparent charge collection layer and the second transparent charge collection layer (Figure 2 & Paragraph 0030).



	In view of Claim 26, Kim et al., Kang et al., Conklin et al. and Sun are relied upon for the reasons given above in addressing Claim 15. Kang et al. discloses that the first glass sheet and the second glass sheet comprise a laminated flexible glass material (Figure 1).

	In view of Claim 27, Kim et al., Kang et al., Conklin et al. and Sun are relied upon for the reasons given above in addressing Claim 15.  Kim et al. teaches that the transparent organic photovoltaic module comprises a plurality of transparent organic photovoltaic cells coupled by electrical interconnects (Figure 3, #82 & Paragraph 0064).


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0003038 A1) in view of Kang et al. (US 2015/0258750 A1) in view of Conklin et al. (US 2014/0198371 A1) in view of Sun (CN 102587792 A1) in further view of Berland et al. (US 2013/0201546 A1). Sun is mapped to the English machine translation provided by the EPO website.


In view of Claim 32, Kim et al. and Kang et al. are relied upon for the reasons given above in addressing Claim 15.  Sun is relied upon to teach the arrangement where the PV module defines an independent third glass pane that divides the interior insulating space such that there is a second insulating space that is independent from the first insulating space between the PV module and the 
Berland et al. teaches an energy collection device (Figure 3A, #308A) that defines an independent third glass pane that divides an interior insulating space into a first insulating space between the integrated transparent organic photovoltaic module and a first glass pane, and a second insulating space that is independent from the first insulating space between the integrated energy collection device and the second glass pane (See Annotated Berland et al. Figure 3A, below).  Berland et al. discloses that the energy collection device is imbedded into the frame (Paragraph 0042).
Annotated Berland et al. Figure 3A

    PNG
    media_image5.png
    772
    702
    media_image5.png
    Greyscale



Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to ensure the first and second insulating spaces of modified Kim et al. are kept independent from each other for the advantage of improving the U-factor of the insulated glass unit.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0003038 A1) in view of Kang et al. (US 2015/0258750 A1) in view of Conklin et al. (US 2014/0198371 A1) in view of Sun (CN 102587792 A1) in view of Conklin et al. (US 2014/0198371 A1) and The Window Dog “Triple Pane Vs Double Pane Windows”. Sun is mapped to the English machine translation provided by the EPO website.


In view of Claim 32, Kim et al. and Kang et al. are relied upon for the reasons given above in addressing Claim 15.  Sun is relied upon to teach the arrangement where the PV module defines an independent third glass pane that divides the interior insulating space such that there is a second insulating space that is independent from the first insulating space between the PV module and the second glass pane (Figure 1, #2 & #5) but does not disclose that there is a first insulating space between the integrated transparent organic PV module and the first glass pane.
Berland et al. teaches an energy collection device (Figure 3A, #308A) that defines an independent third glass pane that divides an interior insulating space into a first insulating space between the integrated transparent organic photovoltaic module and a first glass pane, and a second insulating space that is independent from the first insulating space between the integrated energy 
Annotated Berland et al. Figure 3A

    PNG
    media_image5.png
    772
    702
    media_image5.png
    Greyscale


 Berland et al. teaches that the term U-factor indicates a rate of heat loss of a window assembly, and the lower the U-factor, the greater a window’s resistance to heat flow and the better its insulating properties (Paragraph 0047-0048).  It is the examiner’s position that if the inclusion of inserts increases the U-factor of a window assembly that this results in first and second insulating spaces (See Annotated Berland et al. Figure 3, above).

Berland et al. does not explicitly say that the first and second insulating spaces are independent.
The Window Dog discloses that a triple pane window, one in which the center pane bisects the window assembly such that there are explicitly two first and second independent insulating spaces from one another advantageously have u-factors that are about 20-30% better than a similar double pane window (one that does not have two first and second insulating spaces) and that’s a pretty substantial improvement (Page 2, 3-4th Paragraph).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to ensure the first and second insulating spaces of Kim et al. are kept independent from each other for the advantage of improving the U-factor of the insulated glass unit.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0003038 A1) in view of Kang et al. (US 2015/0258750 A1) in view of Conklin et al. (US 2014/0198371 A1) in view of Sun (CN 102587792 A1) in further view of Den Boer et al. (US 2012/0317900 A1). Sun is mapped to the English machine translation provided by the EPO website.


In view of Claim 32, Kim et al. and Kang et al. are relied upon for the reasons given above in addressing Claim 15. Sun is relied upon to teach the arrangement where the PV module defines an independent third glass pane that divides the interior insulating space such that there is a second insulating space that is independent from the first insulating space between the PV module and the second glass pane (Figure 1, #2 & #5) but does not disclose that there is a first insulating space between the integrated transparent organic PV module and the first glass pane.
Den Boer et al. discloses a integrated transparent photovoltaic module that defines an independent third glass pane that divides an interior insulating space into a first insulating space (Figure 13, #50) between an integrated photovoltaic module and a first pane, and a second insulating space that is independent from the first insulating space between the integrated transparent photovoltaic module .


Response to Arguments
Applicant argues that it would not be obvious to use the ultra-thin flexible glass material of Kang et al. in Kim et al. integrated transparent organic photovoltaic module as it would not stand up in the supporting frame as shown in Figure 8.  The Examiner respectfully points out to Applicant that Kang et al. teaches that the ultra-thin flexible glass material of Kang et al. provides increased strength to ultra-thin flexible glass substrates. Nearly constant uniform compressive stress can be provided through the glass thickness for symmetric laminate structures. The polymer layers can provide breakage protection and hold the flexible glass substrates together in the event of any breakage. The flexible glass-polymer laminate structures can provide touch and cover glass, which could be used to replace chemically strengthened glass. Curved display glass, such as that discussed above in connection with asymmetric flexible glass-polymer laminate structures can be provided. The flexible glass-polymer laminate structures can provide a barrier layer for thin film PV, such as BIPV applications and provide improved  the mechanical strength requirements and the expected bending stresses and direction of the end application, according to the concepts disclosed herein, a flexible glass-polymer laminate substrate can be designed to meet mechanical requirements (Paragraph 0005).  Accordingly, the Examiner is taking the position that Kang et al. discloses techniques applicable to the ultra-thin flexible glass material that would enable it to stand up in the supporting frame of Kim.
Kim et al. teaches that the lighting apparatus may include a window frame 100 that forms an external frame, a plurality of photoelectric panels 15 fixed to the window frame 100 (Paragraph 0036), wherein the window frame 100 may be formed to define a plurality of window areas W each having a substantially rectangular form (other shapes may also be used), and may fix the photoelectric panels 15 disposed in the window areas W to a wall of the building (not shown), wherein the window frame may fix a plurality of glass panels 30 as well as the photoelectric panels 15 to the window areas W (Paragraph 0037).  
Kim et al. discloses the window areas are considered to be a periphery that surrounds the organic photovoltaic module (See Annotated Kim et al. Figure 1, below).  Kim et al. further describes that the window frame 100 may be couples to edges of the photoelectric panel 15 and may fix the position of the photoelectric panel 15 by the supporting edges (Figure 2 & Paragraph 0045).
Annotated Kim et al. Figure 1

    PNG
    media_image2.png
    826
    798
    media_image2.png
    Greyscale

Kim et al. discloses that the window frame 100 may be coupled to edges of the photoelectric panel 15 and may fix the position of the photoelectric panel 15 by supporting the edges (Figure 2, #100), wherein said supports are located on opposite edges of the photoelectric panel (See Annotated Kim et al. Figure 2, below).
Annotated Kim et al. Figure 2

    PNG
    media_image3.png
    537
    800
    media_image3.png
    Greyscale

Kim et al. discloses that it would be apparent to one of ordinary skill in the art that features, characteristics, and/or elements described in connection with a particular embodiment may be used singly or in combination with features, characteristics, and or elements described in connection with other embodiments unless otherwise specifically indicated (Paragraph 0094).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to secured the photoelectric panel at opposite edges as disclosed by Kim et al. (Figure 1-2) because Kim et al. discloses this is a suitable configuration to affix the photovoltaic module to the window frame.
The Examiner notes that this combination of embodiments results in a supporting frame that is effective in supporting a photoelectric panel in an upright position so that it may properly collect light for photoelectric conversion and Kim et al. also discloses that a photovoltaic module may be supported by bumpers that securely fix the photovoltaic module to the frame (Figure 2, #40 & Paragraph 0046).  
Accordingly, for the reasons stated above, these arguments are unpersuasive.
Annotated Kim et al. Figure 8

    PNG
    media_image4.png
    903
    576
    media_image4.png
    Greyscale



Applicant argues that there is no expectation that a thin sheet as set forth in Kang would work in a window unit of Kim.  The Examiner respectfully points out to Applicant that Kim et al. discloses a window using in a building that comprises a photovoltaic device (Figure 8), that belongs to the field of BIPV, an acronym for Building Integrated Photovoltaics.  Kang et al. states that his flexible glass material can provide a barrier layer for thin film photovoltaics such as Building Integrated Photovoltaic applications (Paragraph 0126).  The disclosures of Kim et al. and Kang et al. reside in the same field of endeavor, that of BIPV, accordingly, for the reasons stated above, this argument is unpersuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on November 7th, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726